                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERCIA,
                                             Case No. 4:18-cr-00297-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 EUGENE CUTHBERT,

        Defendant.



                               INTRODUCTION

      Before the Court is Defendant Eugene Cuthbert’s Motion to Suppress (Dkt.

49). The Court conducted an evidentiary hearing on August 21, 2019, and

considered the Affidavit of Paul Sorenson (Dkt. 69) which was submitted jointly

by the parties following the hearing. The Court now issues its written decision.

For the reasons explained below, the Court will deny the motion.

                                BACKGROUND

      The Defendant, Eugene Cuthbert, was the subject of an ongoing and long-

term investigation into drug trafficking in southeastern Idaho. On August 28,

2017, Mr. Cuthbert was convicted on charges of felony possession of a controlled

substance, and was placed on probation for a term of 5 years. One of the


MEMORANDUM DECISION AND ORDER - 1
conditions of probation, which the defendant agreed to comply with, required that

he “submit to a search of [his] person, residence, vehicle, and/or property at any

time by any police officer or probation officer, without a search warrant, to

determine whether [he was] in compliance with [his] probation terms and

conditions.”

      While on probation, the government alleges that he continued to traffic in

methamphetamine. Without going into detail, the government alleges that law

enforcement, utilizing a confidential informant, purchased substantial quantities of

methamphetamine from Mr. Cuthbert on several occasions in July and August,

2018. In addition, both of Mr. Cuthbert’s co-defendants, George Simmons and

Richard Schuyler, sold or were found in possession of large quantities of a variety

of controlled substances. They identified Mr. Cuthbert as their source of supply

for methamphetamine.

      Based upon this information, law enforcement obtained a number of search

warrants for Simmons’ room at the Thunderbird Motel, two of Mr. Cuthbert’s

residences in Pocatello, and various vehicles and storage units associated with the

defendants. On August 23, 2018, the members of the joint law enforcement task

force investigating the defendants met to discuss how the warrants would be

executed. During that meeting it was discussed that Mr. Cuthbert was on probation




MEMORANDUM DECISION AND ORDER - 2
and had, as a condition of probation, waived any objection to a warrantless search

of his belongings, vehicles and residences.

      A surveillance team was organized to watch Cuthbert. He was observed

leaving his residence and going to a room at the Thunderbird Motel. The Motel

was already under surveillance because it was occupied by co-defendant Simmons,

but Cuthbert entered a room on the second floor of a building different from the

one which contained Simmons’ room. Cuthbert and his wife were seen to leave

the second floor room, but the officers lost sight of the couple after they reached

the bottom of the stairs.

      Stacy Fisher was observed walking out of a room in the same building on

the first floor. Lieutenant Clint Skinner of the Idaho State Police approached

Fisher, and she admitted that Mr. Cuthbert and his wife were in her room. Officer

Skinner went to the door of Fisher’s room and ordered Cuthbert to come out. After

a brief delay, Cuthbert complied and was told that he was being detained while the

premises were searched.

      After Cuthbert was ordered out of the room, Detective Theo Vanderschaaf

contacted Julie Daggerson from State Probation and described what had occurred.

Daggerson left Vanderschaaf on the phone and walked over to talk to Cuthbert’s

probation officer, Paul Sorenson. It is not clear whether Sorenson spoke directly to

Vanderschaaf or used Daggerson as an intermediary. In any event, Sorenson


MEMORANDUM DECISION AND ORDER - 3
confirmed that Cuthbert was on felony probation, and authorized them to search

Cuthbert and his belongings.

      The officers took Fischer into the room and asked her to identify any items

not belonging to her. She pointed out a purse, a black bag and a blue bag that were

not hers and indicated that she wanted them out of her room. Officer Skinner then

took the bags out and placed them on the sidewalk outside the room. The Officers

then asked Mr. Cuthbert if the bags belonged to him, and he denied ownership of

the bags. The bags were subsequently searched. Methamphetamine and marijuana

were found in the black bag and eight bags of methamphetamine were found in the

blue suitcase.

                                     ANALYSIS

      Mr. Cuthbert has moved to suppress the evidence seized in the black bag and

blue suitcase during the search conducted on August 23, 2018, along with any

additional evidence obtained from any search warrants which relied in whole or in

part upon the evidence found in those bags. For the reasons described below, the

motion will be denied.

1.    The Defendant Abandoned the Suitcase and Bag by Denying Ownership
and Therefore Lacks Standing to Assert a Fourth Amendment Challenge to
Their Seizure.

      Persons who voluntarily abandon property lack standing to complain of its search

or seizure. United States v. Jackson, 544 F.2d 407, 409 (9th Cir. 1976). Abandonment is


MEMORANDUM DECISION AND ORDER - 4
primarily a question of intent. Id. Abandonment in the 4th Amendment context is not

tied to the formality of property law, but turns on “whether the person so relinquished his

interest in the property that he no longer retained a reasonable expectation of privacy in it

at the time of the search.” Id.

       It is well established that a defendant who makes statements to law enforcement

expressly disclaiming ownership of property, has no reasonable expectation of privacy in

the property, and no standing to object to its search. United States v. Veatch, 674 F.2d

1217, 1221 (9th Cir. 1981); Accord, Jackson, 544 F.2d at 409. That principle is

dispositive here. Cuthbert denied ownership of the suitcase and bag removed from

Fisher’s room, and therefore lacks standing to challenge the Government’s search of

those items.

2.    Even if the Defendant had Claimed Ownership of the Suitcase and Bag,
the Search was Valid Under the Probation Search Exception to the Warrant
Requirement.

       A defendant under supervision as a probationer or parolee has a lower

expectation of privacy than is enjoyed by a citizen who is not subject to a criminal

sanction. United States v. King, 736 F.3d 805, 808 (9th Cir. 2013). Therefore, in

assessing the reasonableness of a probation search, a court must examine the “totality of

the circumstances” by balancing “on the one hand, the degree to which the search

intrudes upon [the] Defendant's privacy and, on the other, the degree to which it is needed

for the promotion of legitimate governmental interests.” Id. at 808.

       In determining the reasonableness of the search of an individual under supervision,


MEMORANDUM DECISION AND ORDER - 5
the Court may consider a number of factors, including:

   1. The level of suspicion held by the officers prior to searching. See Knights, 534

       U.S. at 121.

   2. The nature of the underlying conviction and the probationer’s criminal history. See

       United States v. Aviles, 2017 WL 107982, at *5–6 (N.D. Cal. Jan 11, 2017).

   3. The nature of the search conducted. See United States v. Lara, 815 F.3d 605, 611–

       12 (9th Cir. 2016).

   4. Whether the search conducted was clearly within the scope of the search

       condition. Id. at 610–11.

       Here, the evidence is clear that (1) the Defendant had waived his 4th Amendment

rights as a condition of his probation, (2) his probation officer expressly authorized the

search, (3) the search fell squarely within the scope of the search condition, and (4) the

officers clearly had reasonable suspicion to believe that the bags, if they belong to the

Defendant, would contain evidence of his drug trafficking. Therefore, even if Mr.

Cuthbert did not abandon the bags in question, the warrantless search of the two bags was

reasonable under the Fourth Amendment under the conditions of his probation.

                                         ORDER

       IT IS ORDERED that Defendant’s Motion to Suppress (Dkt. 49) is

DENIED.




MEMORANDUM DECISION AND ORDER - 6
                                    DATED: August 26, 2019


                                    _________________________
                                    B. Lynn Winmill
                                    U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
